Citation Nr: 0712627	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-37 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  What evaluation is warranted for a right ankle disorder, 
from August 1, 2003?

2.  What evaluation is warranted for a left ankle disorder, 
from August 1, 2003?

3.  What evaluation is warranted for a right shoulder 
disorder, from August 1, 2003?  

4.  What evaluation is warranted for residuals of a right 
zygomaticomaxillary fracture, from August 1, 2003?

5.  What evaluation is warranted for a low back disorder, 
from August 1, 2003?

6.  Entitlement to a 10 percent disability evaluation for 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

A Department of Defense (DD) Form 214, Certificate of Release 
or Discharge from Active Duty, is not of record.  However, 
available records show that the veteran entered active duty 
in June 1982 and was released from active duty in June 2003.  

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

As the veteran perfected appeals to the initial ratings 
assigned following the grant of service connection for the 
disorders now before the Board on appeal, the Board has 
characterized these issues in accordance with the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.  Hence, the claims have been characterized as 
shown on the title page of this decision.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  As to the matter of entitlement to a 10 percent 
disability evaluation for multiple noncompensable service-
connected disabilities under 38 C.F.R. § 3.324, this issue is 
deferred pending completion of the development to be 
undertaken.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  VA will notify you if further action is required on 
your part.



REMAND

The veteran's representative, as part of a March 2007 
Appellant's Brief, pointed out that the veteran had been most 
recently examined in July 2003.  See VA examination reports.  
He essentially argued that the veteran's applicable service-
connected disorders have each worsened since these 
examinations, and, as such, that the veteran should be 
afforded new examinations to ascertain the current nature and 
severity of each disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran-claimant alleges that 
his service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).  

Here the medical record is silent from between July 2003 to 
the present.  As the veteran has asserted that the service-
connected disabilities have increased in severity since July 
2003, the veteran should be scheduled for new examinations.

Appellate review of the claim of entitlement to a 10 percent 
disability evaluation for multiple noncompensable service-
connected disabilities under 38 C.F.R. § 3.324 is deferred 
pending completion of the development set forth below.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran notice 
under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006), that 
includes an explanation as to the 
information or evidence needed to 
establish effective dates for the claims 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 
497 (2006).  The notice should, among 
other things, invite the veteran to 
submit any additional evidence or 
argument he has in his possession that 
may further his claims.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to the claims on 
appeal.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the appellant.  If the RO is unsuccessful 
in obtaining any medical records 
identified by the veteran, it should 
inform him and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.  If any 
identified federal records are not 
secured the RO must prepare a written 
memorandum explaining what efforts have 
been undertaken to secure the records in 
question, and why further efforts would 
be futile.

3.  After associating with the record all 
evidence obtained in connection with the 
above development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination by a 
physician with appropriate expertise to 
determine the nature and extent of the 
veteran's service-connected right and 
left ankle disorders, right shoulder 
disorder, and low back disorder.  Send 
the claims folder to the examiner for 
review in conjunction with the 
examination.  All indicated tests and 
studies as deemed appropriate by the 
examiner and as indicated in the latest 
AMIE worksheet for rating ankle, 
shoulder, and lumbar spine disorders must 
be accomplished and all clinical findings 
should be reported in detail.  The 
rationale for all opinions expressed 
should be provided.  

4.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a nose, 
sinus, larynx, and pharynx examination by 
a physician with appropriate expertise to 
determine the nature and extent of the 
veteran's service-connected residuals of 
a right zygomaticomaxillary fracture.  
Send the claims folder to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies as deemed appropriate by the 
examiner and as indicated in the latest 
AMIE worksheet for rating such disorders 
must be accomplished and all clinical 
findings should be reported in detail. 
 The rationale for all opinions expressed 
should be provided.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If either 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.

7.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issues.  If any 
benefit sought on appeal is denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 2002) which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

